Citation Nr: 1608147	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-18 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include presbyopia and arcus senilis.

2.  Entitlement to an initial compensable rating for geographic tongue.

3.  Entitlement to an initial compensable rating for tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The. Veteran served on active duty from June 1977 to June 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating
decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina and Columbia, South Carolina.  Jurisdiction over
the claims now reside with the RO in Columbia, South Carolina.

The Veteran testified before the undersigned at a May 2014 Video Conference
hearing.  The hearing transcript is of record

In August 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

Also, in August 2014, the Board remanded the issue of entitlement to service connection for residuals of a hematoma of the left lower extremity.  Thereafter, in a July 2015 rating decision, the RO granted service connection for hematoma of the left lower extremity.  This was a full grant of the benefit sought with regard to that issue and is therefore, no longer on appeal.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


The issues of entitlement to service connection for an eye disability, to include presbyopia and arcus senilis and entitlement to an initial compensable rating for tinea cruris are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's geographic tongue was not manifested by one-half or more loss of the tongue or marked speech impairment, at any time during the appeal period.


CONCLUSION OF LAW

The criteria for a compensable rating for geographic tongue have not been met for any part of the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7202 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issue decided in the instant document, VA provided adequate notice in letters sent to the Veteran in June 2009 and November 2013.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  In addition, the Veteran was afforded VA examinations April 2012 and September 2014, for his geographic tongue.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the September 2014 VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection for a skin disorder.  

The Board remanded the case in August 2014 to obtain outstanding VA treatment records and to afford the Veteran an additional examination to determine the current level of severity of his geographic tongue.  Updated VA treatment records were obtained and associated with the claims file.  Furthermore, as noted above, the Veteran was afforded a proper VA examination in September 2014.  The remand instructions were thereby complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

The RO has rated the Veteran's geographic tongue by analogy to loss of the tongue, pursuant to the rating criteria set forth at 38 C.F.R. § 4.114, Diagnostic Code 7202 (2015). 

Under Diagnostic Code 7202, a 30 percent rating is assigned for loss of all or part of the tongue that results in a marked speech impairment.  A 50 percent rating is assigned for the loss of one-half or more of the tongue.  A 100 percent rating is assigned for loss of the tongue that results in an inability to communicate by speech.

In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31 (2015).

On VA examination in April 2012, the examiner noted that the Veteran had geographic tongue, manifested by loss of the filiform papillae of the anterior 1/3 of the tongue.  The examiner noted that he had to avoid brushing with caustic toothpaste as well as eating spicy and tart food.

During the May 2014 Board hearing, the Veteran testified that during flare-ups, his geographic tongue caused severe speech impediment.  

A September 2014 VA examination report reflects that the Veteran stated that he has a "geographic" tongue and that certain substances such as seasonings for meat
and pepper when applied to his tongue causes symptoms of discomfort.  He does
not complain of loss of or alteration of smell or taste.  The examiner found that 
the Veteran's tongue looked normal.  He had some pigmentation along the margins of the tip of the tongue, but papilla appeared normal and there was no fibrillation or atrophy and tongue mobility was normal.  The Veteran correctly identified an aromatic oil menthol and salt.

In this case, there is no evidence at any time during the appeal period the Veteran has experienced loss of part or all of the tongue, resulting in marked speech impairment or an inability to communicate by speech.  Therefore, a compensable rating under Diagnostic Code 7202 is not warranted.  38 C.F.R. § 4.114, DC 7202.  

The Board has also considered whether a higher or separate rating is warranted under any other diagnostic code, but has found none.

The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  In this regard, the Veteran, through his representative, argues that on examination in September 2014, the examiner did not do any special testing to determine the level of severity of his geographic tongue.  See October 2015 Appellate Brief.  However, the Board notes that the examiner did not need to do anything more than examine the tongue to see that there was no loss of part or all of the tongue, which is required for a compensable rating.   In this regard, there was no finding of loss of part or all of the tongue on examination.  Further, there is no evidence that the Veteran has marked speech impairment.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

Accordingly, as a higher disability rating is not warranted under Diagnostic Code 7202 or any other code, the Veteran's claim must be denied.


ORDER

An initial compensable rating for geographic tongue is denied.


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  
When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Tinea Cruris

In accordance with the Board's August 2014 remand, the Veteran was afforded another VA examination in September 2014, with an addendum submitted in June 2015.  He was also afforded a separate dermatology examination in June 2015.  None of these examinations show that the Veteran's skin disability meets the criteria for a compensable rating under the applicable diagnostic codes.  See September 2014 VA skin examination report, June 2015 addendum to the September 2014 skin examination report, and June 2014 VA dermatology examination report.

However, the Board finds that the August 2014 remand directives were not complied with.  In this regard, in the August 2014 remand, the RO was directed to contact the Veteran prior to scheduling his skin examination, to determine when his skin condition was active so that the examination could be scheduled during a reported period of exacerbation.  The Board also directed that color photographs be associated with the examination report.  The record does not reflect that the Veteran was ever contacted to determine when his skin condition was active before the examination was scheduled for September 2014.  Furthermore, the Board notes that although there is a color photograph of the Veteran of record associated with the June 2015 VA dermatology examination, it only shows the skin on his face and a portion of his neck.  The Veteran has claimed to have a rash on other areas of his body, including his upper abdomen and  thighs.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Eye Disability

In the August 2014 remand, the RO was directed to afford the Veteran another VA examination for his claimed eye disability.  The examiner was directed to give an opinion addressing whether or not the Veteran's pre-existing congenital presbyopia, diagnosed on examination in November 2008, was aggravated by military service.  The examiner was also asked to give an opinion addressing whether the Veteran's other diagnosed eye disorders, including incipient cataract in both eyes and pinguecula in both eyes, are related to the Veteran's active military service.  

Again, the Board finds that the August 2014 remand directives were not complied with.  In this regard, in response to the August 2014 remand directives, the Veteran was afforded a VA examination in September 2014.  He was diagnosed with suspected glaucoma, pinguecula and conjunctivitis.  The examiner noted that none of the diagnosed conditions caused any decrease in visual acuity or other visual impairment.  The examiner noted that he could not give an opinion on the etiology of the Veteran's diagnosed disorders because he did not have access to the service treatment records.  In a March 2015 addendum, the examiner stated that after a review of the previous examination and the service treatment records, it was his opinion that the Veteran did not currently have a diagnosis that was etiologically related, in whole or in part, to his active service.  The examiner did not give an opinion as to whether the previously diagnosed pre-existing congenital presbyopia was aggravated by the Veteran's military service, as directed.  Nor did he give an opinion as to whether the Veteran's other diagnosed eye disorders, including incipient cataract in both eyes are related to the Veteran's active military service.  Furthermore, the examiner failed to provide a rationale for his opinion that the Veteran's suspected glaucoma, pinguecula and conjunctivitis were not related to his active service.  

Therefore, in light of the above, the Board finds that an additional remand for new VA examinations and medical opinion as to the nature and severity of the Veteran's service connected tinea cruris and to determine the etiology of any diagnosed eye disability is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he indicate
when his skin condition is active.  All efforts should be made to schedule the Veteran for a VA skin examination
during an active stage of his skin disorder to determine the
current severity of his service-connected tinea cruris.  The
claims folder must be made available to and reviewed by
the examiner.  All indicated studies should be performed.
The examiner should identify and describe in detail all
residuals attributable to the Veteran's skin disability.  
The examiner must report the percentages of the Veteran's
entire body and of the exposed areas that are affected by
the service-connected skin disability.

With regard to the head, face and neck; the examiner
should note whether there is visible or palpable tissue loss,
gross deformity or distortion of any features or paired
features, or any of the 8 characteristics of disfigurement
(found in Note 1,38 C.F.R. § 4.118, DC 7800).  Any scars
that are deep or cause limitation of motion should be
measured, and reported.

The examiner should also note whether the Veteran's skin
disability has required the use of systemic therapy, such as
corticosteroids or other immunosuppressive drugs, and if
so, the extent of that usage during the past 12-month
period.

Color photographs of all reported affected body areas should be associated with the examination report.

2.  Then, afford the Veteran a VA examination to determine the etiology of any currently diagnosed eye disorder.  The claims folder must be made available to and reviewed by the examiner.  Any and all special studies or tests deemed necessary must be conducted.

(a) The examiner should diagnose all eye disorders found.

(b) The examiner should opine whether any eye disorder is a congenital abnormality.  If so, the examiner should explain whether the condition a congenital defect or congenital disease? 

(c) If the examiner identifies a congenital defect, then the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that there is any superimposed disease or injury in connection with the congenital defect, and if so, whether it is at least as likely as not (50 percent or greater probability) that any identified superimposed disease or injury is related to active service. 

(d) If the examiner finds a congenital disease, then the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any congenital disease was incurred in active service. 

(e) If the examiner finds a congenital disease, then the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any congenital disease was aggravated (permanently worsened beyond the natural progress of the disorder) by active service. 

(f) For any eye disability not found to be either a congenital defect or disease, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed eye disorder is etiologically related, in whole or in part, to the Veteran's active service.

(g) The examiner should also provide an opinion as to
whether it is at least as likely as not (50 percent
probability or more) that any currently diagnosed eye
disorder is the result of aggravation (i.e., a permanent
worsening beyond its natural level of progression) of any
pre-existing congenital eye disorder, including
presbyopia.

A complete rationale should be given for all opinions and
conclusions expressed.

The examiner is advised that the Veteran is competent to
report history and symptoms and that his reports must be
considered in formulating the requested opinion.  If the
examiner rejects the Veteran's reports, the examiner should provide a rationale for doing, so.

If the examiner cannot provide an .opinion without resort
to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the
necessary opinion to be made.

3.  After ensuring compliance with the remand instructions above, readjudicate the remaining claims.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate period of time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


